Order unanimously modified by eliminating the last sentence of the third decretal paragraph and substituting in its place a provision empowering the court to designate an arbitrator for either or both of the parties to the dispute in the event that either or both fail to choose an arbitrator. The order is further modified by directing that the hearing of the controversy be at a time and place to be fixed by the arbitrator. The agreement provides for arbitration by a board composed of three arbitrators. Settle order on notice. Present — Cohn, J. P., Breitel, Bastow, Botein and Bergan, JJ.